Citation Nr: 0302056	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  96-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1973. 

This case came before the Board of Veterans Appeals (Board) 
from a January 1995 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.  In 
July 1998, the Board remanded this issue to the RO for 
further development.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran does not have a current acceptable medical 
diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002), 3.304(f) (1998 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Army from December 
1969 to June 1973.  This included service in Vietnam.  His 
military occupational specialty was tracked vehicle mechanic.  
He was assigned to C Battery, 2nd Battalion, 94th Artillery 
between November 1970 and May 1971.  His claimed stressors 
include exposure to enemy fire around March 1971, including 
mortar and small arms fire, while participating in resupply 
missions which involved traveling down a road known as QL 9.  
Unit reports from November 1970 to April 1971 provide formal 
verification that his unit, C Battery, traveled on QL 9 in 
March 1971, that heavy enemy activity, including artillery 
fire, and stiff resistance along QL 9 forced them to delay 
moving down this road, and that upon finally moving down this 
road, the battery encountered enemy rockets, mines, RPGs and 
small arms fire.  Lay statements submitted by fellow 
servicemembers also supported the veterans claimed exposure 
to combat stressors on QL 9. 

Service medical records contain reference to complaints of 
difficulty sleeping in December 1971.  In January 1973, he 
was noted to be very anxious over court martial proceedings, 
although not suicidal and was placed on 25 milligrams of 
Thorazine.  A January 1973 psychiatric evaluation revealed 
normal findings. 

Service personnel records reveal that the veteran was 
subjected to disciplinary actions for misconduct which 
included being absent without leave on several occasions 
during active service.  His record of assignments revealed 
his conduct and performance to generally have been evaluated 
as excellent from January 1970 until June 1972, whereupon he 
began receiving generally unsatisfactory reviews up to June 
1973. 

VA treatment notes from June 1994 reveal treatment for 
complaints of feeling depressed and a history of alcohol 
problems.  He was diagnosed with major depression, but PTSD 
symptoms were discussed.  He continued treatment for 
diagnosed depression and alcohol dependence through July 
1994.  In August 1994, he complained of symptoms, including 
flashbacks and recurrent, intrusive thoughts about the 
stressful events experienced in service, and a diagnosis of 
PTSD, chronic, delayed, was rendered.  Treatment notes from 
August 1994 through October 1994 reveal continued treatment 
for symptoms, which, according to an October 1994 record, 
were cyclical resurgences of PTSD symptoms, coinciding with 
time periods of traumatic events.  Continued problems with 
alcohol were also reported between August and October 1994. 

A November 1994 VA psychiatric examination yielded findings 
that the veteran did not presently describe any recurring and 
intrusive recollections of events, nor distressing dreams, 
although he complained of easily being startled by loud 
noise.  The veteran was also noted to be contradictory in 
claiming avoidance of war movies, then admitting to watching 
one.  The examiner stated an opinion that it was not possible 
to diagnose the veteran with post traumatic stress disorder, 
but was only able to diagnose chronic alcohol and substance 
abuse and possible organic mood syndrome, secondary to the 
first diagnosis.  A more detailed VA examination was 
conducted in December 1994, and subjected the veteran to a 
series of psychological testing to determine the presence of 
PTSD.  The results from the psychological testing were found 
to not be consistent with PTSD, nor were there clinically 
significant elevations of depression or anxiety.  The 
veteran's treatment at a VA PTSD clinic was opined to 
possibly impact his test results.  The final diagnosis 
rendered was alcohol dependence. 

VA outpatient treatment notes reveal continued treatment with 
a PTSD group from October 1994 through March 1995.  In April 
1995, he was hospitalized for an overdose of Trazadone 
following a family argument.  He continued outpatient 
treatment, including PTSD group clinic from April 1995 
through November 1995. 

The report from a September 1995 VA psychiatric evaluation 
re-examined the findings on prior examination of December 
1995, wherein the psychological test results had not been 
consistent with a PTSD picture, and the examiners believed 
that the veterans symptom picture was confounded by long term 
alcohol abuse.  The findings upon review of the veterans C-
file were noted to include a detailed stressor history and 
typical PTSD symptomatology, as described on evaluation 
forms.  The symptoms included startle response, sleep 
disturbance, reliving of experiences, alcohol and substance 
abuse, affective disorder, and some minimal guilt about the 
war.  Upon examination, the veteran complained of flashbacks, 
nightmares, sleep problems, and some irritability.  He denied 
startle responses, and claimed to fear watching shows 
associated with the war, but acknowledged watching and 
enjoying the movie Platoon.  He denied avoiding thinking 
about the trauma.  The examiners final diagnoses in summary 
included alcohol dependence in possible remission, mood 
disorder secondary to polysubstance abuse; and post-traumatic 
stress syndrome symptomatology in partial remission. 

VA treatment notes from January 1996 through March 1996 
reveal continued participation in the PTSD group.  The 
records also reveal continued ongoing drinking problems. 

At an RO hearing held in April 1996, the veteran described 
several in-service stressors, including being subjected to 
enemy attack on QL 9 while attached to the C Battery of the 
94th Artillery in March 1971.  He complained of nightmares 
and flashbacks, and testified that he does not like to be 
around crowds. 

As noted previously, this case was remanded by the Board in 
July 1998.  At that time, the Board determined that further 
evidentiary development was warranted.  It was noted that 
there was conflicting evidence as to whether the veteran 
currently has PTSD.  In particular, the Board noted that the 
May 1995 diagnosis of post-traumatic stress syndrome 
symptomatology was also combined with a diagnosis of alcohol 
dependence and mood disorder secondary to polysubstance 
abuse, and is not a current diagnosis of PTSD.  The Board 
determined that further examination of the veteran was 
required to determine whether he presently had a diagnosis of 
PTSD conforming to the criteria set forth in the DSM-IV.  

Pursuant to the Board's remand, the RO sent the veteran a May 
1999 letter asking him to identify any other psychiatric 
treatment (he was also sent release forms for completion, to 
enable the VA to obtain any identified records).  He did not 
respond to this request for information.  The veteran was 
also scheduled for a May 2002 VA examination.  However, he 
failed to report for the examination.  Further efforts to 
contact the veteran, by the VA and his representative, have 
not been successful. 


Analysis

The file shows that through correspondence, RO rating 
decisions, the statement of the case, supplemental statements 
of the case, and a Board remand, the VA has informed the 
veteran of the evidence necessary to substantiate his claim 
for service connection for PTSD.  Identified medical records 
have been obtained to the extent possible, and VA 
examinations have been provided.  After the Board's last 
remand, the veteran failed to respond to an RO request for 
additional evidence, and he also failed to report for a VA 
psychiatric examination to determine whether there was a 
valid diagnosis of PTSD.  The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in the 
development of his claim.  See 38 C.F.R. § 3.159 (2002); Wood 
v. Derwinski, 1 Vet.App. 190 (1990).  Under the circumstances 
of this case, the VA has satisfied the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 and the companion VA regulation.  38 U.S.C.A. §§ 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Under a prior version of the regulation concerning service 
connection for PTSD, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).]

Under either version of the regulation, one essential 
requirement for service connection for PTSD is an acceptable 
medical diagnosis of the condition.  While some of the 
medical evidence on file raises the possibility of PTSD, most 
of the probative evidence, including VA compensation 
examinations, show no acceptable diagnosis of PSTD.  That is 
why the Board previously remanded the case for another 
examination, but, as noted, the veteran failed to report for 
that examination.  As the record now stands, there is no 
acceptable medical diagnosis of PTSD, and thus there may be 
no service connection for the claimed disorder. 

In the future, the veteran may apply to reopen his claim for 
service connection for PTSD, although he should understand he 
has an obligation to cooperate in the development of his 
claim, including reporting to any scheduled VA examination.  
The preponderance of the evidence now of record is against 
the claim for service connection for PTSD; thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).







ORDER
 
Service connection for PTSD is denied.


		
L.W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

